Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following the filing of an RCE on February 22, 2022.  The RCE was filed in response to a Final Rejection dated December 8, 2022 and including an accompanying amendment.  Several interviews were held prior to the filing of the RCE but they did not result in an agreement on allowance.  However, the examiner agreed to propose additional claim language that, most likely, would constitute eligible and nonobvious subject matter.  
	Following a subsequent search, the Examiner provided such proposed amendments on March 10, 2022 and an interview was held on March 11, 2022.  In that interview agreement was reached on an amended, allowable claim – only Claim 1 was amended -  and Applicant’s attorney, Sharone Godesh, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1 and 4 - 12 are pending and in condition for allowance by way of Examiner’s Amendment, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Sharone Godesh, Applicant’s Attorney of Record, on March 11, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  
Only Claim 1 has been amended as follows: 
	
	(Currently Amended) A computerized-method for real-time detection of new threats of financial transactions suspicious for money laundering, by processing high-speed streaming financial data, wherein the financial data comprises a set of data points which identify   , said computerized-method comprising:
a [[the]] processor, a high-speed financial data stream comprised of data points, wherein the data points are received during a time unit preconfigured to be any value and comprise an ordered sequence of instances or financial records associated with a financial transaction,
operating by the processor a Fused-Density (FD)-based clustering module, wherein the module comprises a plurality of sequential density based clustering algorithms, said FD-based clustering module is configured to:
read data points in the received financial data stream;
maintain a grid system of one or more grids;
maintain one or more provisional clusters (PROC)s which are formed as a pattern out of the grid system;  
associate each data point with a grid by [[or]] merging it [[to]] into a PROC, 
wherein if the data point cannot be merged into a new or an existing PROC it is mapped to an outlier grid, wherein merging the data point into a PROC comprises:
(a) for each PROC maintaining a center point of each PROC;
(b) for each data point in each grid maintaining a radius within a calculated neighborhood;
(c) calculating a distance between each data point and a center of each PROC in the one or more PROCs;
(v)	when a calculated distance between the data point and the center of a related PROC is less than a radius of the related PROC:
(d)	 merging it [[to]] into the PROC; and
(vi)	when the calculated distance between the data point and the center of a related PROC is greater or equal to the radius of the related PROC:
(e)	associating it to a grid in the grid system according to predefined distance metrics, wherein a PROC is not formed from an outlier data point;
(vii)	systemize the grid system and the PROCs,
wherein the systemizing comprises:
(a) maintaining a number of data points in each grid in the grid system;
(b) checking the number of data points in each grid;
when the number of data points in a grid is higher than a calculated dense grid threshold:
(c) calculating a weight of the grid in the grid system by:
a. calculating a weight for each read data point according to a preconfigured function in each time unit;
b. calculating a weight for each grid according to a predetermined function in each time unit; and
c. updating the weight for each grid according to a predetermined function;, wherein the updating of the weight of each grid comprises recalculating the weight of each data point according to the predetermined function and summing all the recalculated weights, wherein each data point is attributed with a timestamp, and 
when one or more grids are forming a pattern in the grid system and each one having a calculated weight that is higher than a weight of a prospect PROC, then: 
(d) generating a PROC having a shape similar to the pattern in the grid system, and calculating weight, center and radius of the generated PROC;
(viii) trim one or more grids if their calculated weight is less than a calculated outlier and remove one or more PROCs if their calculated weight is less than a calculated value of weight of a PROC; 
(ix) form one or more shape devise clusters based on the PROCs after a calculated minimum time, wherein cluster quality is enhanced by removal of data points according to a time-based decay factor which determines the fading rate of a data point, and wherein the removal comprises a grid density decaying technique to capture dynamic changes of the data stream; 
(x) transmit the one or more shape devise clusters to a computerized-device and display, on the computerized-device, the shape devise clusters for analysis thereof to yield assumptions or interpretations as to suspicious financial activity, wherein the clusters’ shape, contour, or pattern [[,]]; and
(xi) enable detection of new threats of financial transactions suspicious for money laundering according to the one or more shape devise clusters which were formed out of the high-speed streaming financial data received in real-time, wherein the number of shape devise clusters is self-defining by the method and the number of clusters is not predefined by the user, and wherein are detected by [[an]] online incremental unsupervised machine learning models learning on new data points, thereby providing a memory efficient method. 


	
Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	Across the world, the time taken to process, and clear payments is speeding up, and to respond effectively Anti-Money Laundering (AML) systems must be both fast and accurate. For prompt response and accuracy, AML systems need continuous analytics on streaming financial data and an online incremental unsupervised machine learning models to adopt to changing trends in data. If a financial transaction is not consistent with what is expected, meaning it is suspicious as fraud, it should not be completed, i.e., identified as such and rejected.
	 The financial data stream is a data stream that is comprised of data points and streamed into an unsupervised machine learning model to create shape devise clusters. Knowledge, i.e., assumptions or interpretations as to new threats of financial activity suspicious for money laundry is generated according to the shape devise clusters by an analyzer via a display unit or a computerized entity that is configured to analyze the created shape devise clusters. A data point is a set of all the attributes of a customer or a financial account, such as, the customer’s demographic information, customer behavior profile and any other dynamic elements or attributes.
	  §101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  Applicant’s Remarks accompanying the RCE were at least partially persuasive.  
	The following is a further brief explanation of eligibility under the 2019 PEG:
	Claim 1 as a whole, integrates an abstract idea into a practical application, by receiving in real-time, a high-speed financial data stream comprised of data points, reading the data points, maintaining a grid system and one or more Provisional Clusters (PROC)s, associating each data point to a PROC or a grid in the grid system, systemizing the grid system and the PROCs and trimming one or more grids and to form one or more shape devise clusters based on the PROCs after a calculated minimum time and then transmitting the shape devise clusters to a computerized entity for analysis thereof to yield assumptions or interpretations as to new threats of financial activity suspicious for money laundering.   Furthermore, the claimed method reduces processing time and saves memory space by incorporating a time-based decay factor which determines the fading rate of a data point, and wherein the removal of the data point comprises a grid density decaying technique to capture dynamic changes of the data stream.  
	Accordingly, Claim 1 solves a technological problem of processing time and memory storage.  The method also comprises the real-time detection of new trend data, i.e., a high-speed financial data stream comprised of data points, by implementing streaming analytics, instead of batch processing of existing technology. Thus, giving companies a fast way to rapidly connect different events to detect new security threat patterns, e.g., shape devise clusters and their risks.   That is, the machine learning techniques which are claimed in Claim 1 are incremental and always learning on new data.  
		

		A. Statutory Categories
		Claim 1 is a method claim and therefore falls into the category of a “process.” 
		B.  Abstract Idea
		Claim 1 recites the limitation:
“(vi) trim one or more grids which their calculated weight is less than a calculated outlier and remove one or more PROCs which their calculated weight is less than a calculated value of weight of a PROC; (vii) form one or more shape devise clusters based on the PROCs after a calculated minimum time:”  (emphasis added) 
	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a mathematical concept.  That is, analyzing this limitation in the context of the claim as a whole, it recites a method that falls within the grouping of abstract ideas comprising certain mathematical concepts.  Mathematical calculations are examples of such methods.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, such mathematical concepts include mathematical relationships, mathematical formulas or equations, as well as mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
	Thus, the recited calculation steps recites a concept that falls into the “mathematical concept” group of abstract ideas. In this case, the calculation relates to calculating weights and densities associated with a clustering algorithm.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
		C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
		Thus, the claim now recites the following additional limitations:
in a computerized-data-stream management - system comprising a processor, and a memory, receiving in real-time by a [[the]] processor, a high-speed financial data stream comprised of data points, wherein the data points are received during a time unit preconfigured to be any value and comprise an ordered sequence of instances or financial records associated with a financial transaction,
operating by the processor a Fused-Density (FD)-based clustering module, wherein the module comprises a plurality of sequential density based clustering algorithms, said FD-based clustering module is configured to:
read data points in the received financial data stream;
maintain a grid system of one or more grids;
maintain one or more provisional clusters (PROC)s which are formed as a pattern out of the grid system;  
associate each data point with a grid by [[or]] merge merging it [[to]] into a PROC, 
wherein if the data point cannot be merged into a new or an existing PROC it is mapped to an outlier grid, wherein merging the data point into a PROC comprises:
(a) for each PROC maintaining a center point of each PROC;
(b) for each data point in each grid maintaining a radius within a calculated neighborhood;
(c) calculating a distance between each data point and a center of each PROC in the one or more PROCs;
when a calculated distance between the data point and the center of a related PROC is less than a radius of the related PROC:
(d)	 merging it [[to]] into the PROC; and
when the calculated distance between the data point and the center of a related PROC is greater or equal to the radius of the related PROC:
(e)	associating it to a grid in the grid system according to predefined distance metrics, wherein a PROC is not formed from an outlier data point;
systemize the grid system and the PROCs,
wherein the systemizing comprises:
(a) maintaining a number of data points in each grid in the grid system;
(b) checking the number of data points in each grid;
when the number of data points in a grid is higher than a calculated dense grid threshold:
(c) calculating a weight of the grid in the grid system by:
a. calculating a weight for each read data point according to a preconfigured function in each time unit;
b. calculating a weight for each grid according to a predetermined function in each time unit; and
c. updating the weight for each grid according to a predetermined function;, wherein the updating of the weight of each grid comprises recalculating the weight of each data point according to the predetermined function and summing all the recalculated weights, wherein each data point is attributed with a timestamp, and 
when one or more grids are forming a pattern in the grid system and each one having a calculated weight that is higher than a weight of a prospect PROC, then: 
(d) generating a PROC having a shape similar to the pattern in the grid system, and calculating weight, center and radius of the generated PROC;
(viii) trim one or more grids if their calculated weight is less than a calculated outlier and remove one or more PROCs if their calculated weight is less than a calculated value of weight of a PROC; 
(ix) form one or more shape devise clusters based on the PROCs after a calculated minimum time, wherein cluster quality is enhanced by removal of data points according to a time-based decay factor which determines the fading rate of a data point, and wherein the removal comprises a grid density decaying technique to capture dynamic changes of the data stream; and
(x) transmit the one or more shape devise clusters to a computerized-device and display, on the computerized-device, the shape devise clusters for analysis thereof to yield assumptions or interpretations as to suspicious financial activity, wherein the clusters’ shape, contour, or pattern [[,]]; and
(xi) enable detection of new threats of financial transactions suspicious for money laundering according to the one or more shape devise clusters which were formed out of the high-speed streaming financial data received in real-time, wherein the number of shape devise clusters is self-defining by the method and the number of clusters is not predefined by the user, and wherein with money laundering changing trends are detected by [[an]] online incremental unsupervised machine learning models learning on new data points, thereby providing a memory efficient method. 
	
		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of dynamic streaming and clustering of financial transaction data to detect money laundering.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, automatically removing data points according to a decaying or fading function to improve the quality of the clusters, improve processing time, and increase available memory storage.  
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0002] - [0006] of Applicant’s specification in that the improvement allows for an AML detection computerized system.  
	Accordingly, these additional recited limitations constitute a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of AML detection.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in Claim 1.  The dependent claims are also eligible by virtue of their dependency on Claim 1.  
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  

 	

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record.  In addition, Applicant’s Remarks submitted with the Feb 22, 2022 RCE are at least partially persuasive.  
	The prior art fails to teach or suggest the claimed invention which provides for a dynamic clustering methodology which receives streaming financial transaction data and forms clusters for the detection of money laundering by human analysts.  Provisional clusters are formed and merged or trimmed (i.e. removed because they are determined to be “sparse.”)  Data points are removed according to a decaying or fading function in order to ensure the AML detection is based on current data.  
	Therefore, the prior art of record fails to teach or suggest the above method and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   

The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
Chinese Patent Publication No. CN 106326913 to Zhong et al.  This reference is relevant to the features of money laundering detection.
Chinese Patent Publication No. CN 111445259 to Wang.  This reference is relevant to the features of analyzing the density of clusters.  
Non-Patent Literature:
	Duan et al., “Business Intelligence for Enterprise Systems:  A Survey,” IEEE Transactions on Industrial Informatics, Vol. 8, No. 3, 2012
	Hassanien et al., “Big Data in Complex Systems: Challenges and Opportunities,” Chapter entitled:  “Stream Clustering Algorithms:  A Primer,” Springer International Publishing, 2015
	Goswami et al., “Quartile Clustering:  A quartile based technique for Generating Meaningful Clusters,” Journal of Computing, Vol. 4, Issue 2, 2017
	Gao et al., “An Incremental Data Stream Clustering Algorithm Based on Dense Units Detection,” Springer-Verlag, 2005
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Zoldi is considered the closest.  Zoldi is in the same field of endeavor as the claimed invention and relates to a system that allows a human analyst to make assumptions and interpretations about AML based on the clustering concepts taught in Zoldi.  In fact, the purpose of such clusters is to allow such concepts to be drawn.  That is, this is what clusters do – they allow human analysts to make conclusions and interpret the data on which the cluster is based.
However, Zoldi fails to teach dynamic and continuous analytics, i.e., streaming analytics by an online incremental unsupervised machine learning framework, in which financial transactions arrive, each as a data point and assigned to either a new cluster or an existing cluster with no observation of the entire sequence or dataset, in real time. This is in contrast to batch clustering or learning approach that is currently implemented in machine learning models where clustering analysis is applied on static batch datasets.
Moreover, Zoldi fails to teach a real-time clustering for fraud detection. In other words, the claimed invention relates to an online unsupervised learning by the FD-based clustering module, which enables capturing new trends and patterns in real-time as they happen.

	With respect to Non-Patent Literature, the publication by Gao is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to the use of decay or fading function to remove stale data points.    
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

March 11, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691